Picture 2 [cvs20180331ex102304379001.jpg]

 

 

CVS HEALTH CORPORATION

PERFORMANCE STOCK UNIT AGREEMENT (LTIP) – ANNUAL GRANT

GRANT DATE:   XX/XX/XXXX

 

 

1.



Pursuant and subject to the provisions of the 2017 Incentive Compensation Plan
(the “ICP”), of CVS Health Corporation (the “Company”), on the date set forth
above (the “Grant Date”), the Company has awarded and hereby evidences the
Performance Stock Unit (“PSU”) Award to the person named below (the
“Participant”), subject to the terms and conditions set forth and incorporated
in this Performance Stock Unit agreement (this “Agreement”).  The ICP is hereby
made a part hereof, and the Participant agrees to be bound by all the provisions
of the ICP.  Capitalized terms not otherwise defined herein shall have the
meaning assigned to such term(s) in the ICP.  On the Grant Date specified above,
the fair value, as determined utilizing the methodology approved by the
Management Planning and Development Committee of the Board of Directors (the
“Committee”) or its delegate, of each PSU equals $XX.XX.

 

Participant:

[XXX]

Employee ID:

[XXX]

Target Number of PSUs (#):

[XXX]

 

2.



Each PSU represents a right to a future payment of one share (“Share”) of Common
Stock ($0.01 par value) of the Company, subject to required tax
withholding.  The actual number of Shares (if any) that the Participant receives
shall be subject to the terms and conditions of the ICP and this Agreement,
including, without limitation, the Company’s achievement of the performance
goals set forth in Appendix A and Section 10 of this Agreement.

 

3.



(a)Subject to the terms and conditions of the ICP and this Agreement and subject
to the Participant’s continued employment, the PSUs shall vest and become
non-forfeitable on the third anniversary of the Grant Date or such other date as
may be provided in Section 6 (the “Vesting Date”), based on the level of
achievement of the performance goals set forth in Appendix A, and shall be
determined by multiplying the number of PSUs that are subject to this Agreement
by the applicable performance adjustment shown in Appendix A for the attained
level of the performance goals.  The “Performance Period” shall be the
three-year period commencing on January 1, 2018 and ending on December 31, 2020.

 

(b)The Participant shall be entitled to receive (and the Company shall deliver
to the Participant) the Shares, subject to any applicable withholdings, as soon
as administratively practicable following the Vesting Date, unless delivery of
the Shares has been deferred in accordance with Section 4 below (the date of
such delivery of the Shares being hereafter referred to as the “Settlement
Date”).

 

(c)Notwithstanding anything herein to the contrary, the Participant agrees and
covenants that as a condition to the receipt of the award of PSUs and the
payment of the PSUs hereunder, the Participant shall not sell or otherwise
transfer any Shares issued and transferred to the Participant pursuant to this
Agreement (including with respect to any Shares that are deferred under Section
4(a)) until the second anniversary of the Settlement Date (such period
hereinafter referred to as the “Holding Period”), except that the Participant
shall be permitted to sell or transfer Shares, prior to the end of the Holding
Period, (a) to pay

1

 

--------------------------------------------------------------------------------

 



applicable tax and social security withholdings, if any, with respect to such
settlement (or, alternatively, if the Company withholds such Shares pursuant to
Section 5 of this Agreement, the requirements in this Section 3(c) not to sell
or otherwise transfer any Shares shall only apply to the number of such Shares
delivered to the Participant (i.e., after such withholding of Shares)), (b) upon
the Participant’s termination of employment for any reason other than for Cause,
(c) upon a Change in Control, (d) if the Company, in its sole discretion, waives
in writing the requirements of this Section 3(c), or (e) to transfer Shares to
the Participant’s personal brokerage account.  The Participant’s attempt to
assign or transfer Shares subject to this Agreement, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect.  The Company may, in its sole discretion, impose restrictions on
the assignment or transfer of Shares consistent with the provisions hereof,
including, without limitation, by or through the transfer agent for such Shares
or by means of legending stock certificates or otherwise.

 

4.



(a)In accordance with rules promulgated by the Committee, the Participant, to
the extent eligible under the CVS Health Deferred Stock Compensation Plan, may
elect to defer delivery of Shares in settlement of PSUs covered by this
Agreement.  Any such deferred delivery date elected by the Participant shall
become the Settlement Date for purposes of this Agreement.

 

(b)To the extent dividends are paid on such deferred Shares following the
Vesting Date and prior to the Settlement Date, the Participant shall be entitled
to receive a number of additional deferred Shares equal to: (x) the amount of
dividend per Share as declared by the Company’s Board of Directors on the
Company’s common stock multiplied by (y) the number of deferred Shares held by
the Participant on the record date of such dividend, divided by (z) the Fair
Market Value of a Share on such dividend payment date.

 

5.



On the Settlement Date, the number of Shares to be delivered by the Company to
the Participant shall be reduced by the smallest number of Shares having a Fair
Market Value at least equal to the dollar amount of federal, state and local tax
withholding required to be withheld by the Company with respect to such PSUs on
such date.

 

6.



(a)Except as provided in Sections 6(b)–(e) below, if, for any reason, the
Participant’s employment with the Company and any subsidiary of the Company
terminates, all PSUs not then vested in accordance with Section 3 above shall be
immediately forfeited.

 

(b) In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates by reason of death, PSUs not then vested in
accordance with Section 3 shall become immediately vested based upon target
performance as of the date of the Participant’s death, and shall become settled
upon thirty (30) days of the Participant’s death.

 

(c) In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates by reason of a deemed “Qualified
Retirement” or involuntary termination of employment and the Participant is
entitled to severance, PSUs shall vest [on a pro-rata basis as of the
Participant’s termination of employment date, which is the last day that the
Participant is employed by the Company and any subsidiary of the Company, as
follows: the total number of PSUs that the Participant shall be entitled to
shall be equal to the number of PSUs based upon actual performance as of the end
of the Performance Period multiplied by the following fraction: (A) the
numerator shall be the number of months elapsed as of the termination of
employment date since the beginning of the Performance Period and (B) the
denominator shall be the total number of months in the Performance Period.  For
purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which the Participant
has worked (for example, if the time

2

 

--------------------------------------------------------------------------------

 



elapsed between the beginning of the Performance Period and the retirement date
is eight (8) months and five (5) days, the numerator in sub-section (A) above
shall be nine (9)).][Insert other approved vesting schedule.] “Qualified
Retirement” shall mean termination of employment on or after attainment of age
fifty-five (55) with at least ten (10) years of continuous service, or
attainment of age sixty (60) with at least five (5) years of continuous service
or such other terms as may be determined by the Company and set forth in the
applicable award agreement; provided that: if the Participant elects to
terminate his or her employment voluntarily, the Participant has provided the
Company with at least twelve (12) months advance notice, in accordance with the
provisions of Section 9 below, of his or her retirement date or such other term
of advance notice as is determined by the Chief Human Resources Officer of the
Company.  Any Shares represented by the pro-rated PSUs that vest under this
section shall settle on the Settlement Date that would have applied under the
original schedule set forth in Section 3 of this Agreement.

 

(d) In the event the Participant’s employment with the Company and any
subsidiary of the Company terminates by reason of total and permanent disability
(as defined in the Company’s Long-Term Disability Plan, or, if not defined in
such Plan, as defined by the Social Security Administration), the PSUs shall
vest as of the employment termination date on a pro- rata basis as follows: the
number of PSUs based upon actual performance as of the end of the Performance
Period multiplied by the following fraction: (A) the numerator shall be the
number of months elapsed as of the Participant’s termination date since the
beginning of the Performance Period and (B) the denominator shall be the total
number of months in the Performance Period.  For purposes of this calculation,
the number of months in the numerator in sub-section (A) above shall include any
partial month in which the Participant has worked.  For example, if the time
elapsed between the beginning of the Performance Period and the termination date
is eight (8) months and five (5) days, the numerator in sub-section (A) above
shall be nine (9). Any Shares represented by PSUs that vest under this section
shall settle on the Settlement Date that would have applied under the original
schedule set forth in Section 3 of this Agreement.

 

(e)Notwithstanding the above, if the Participant experiences a Termination
Without Cause or a Constructive Termination Without Cause within two (2) years
following a Change in Control, the provisions of Section 10 of the ICP shall
apply, and the Participant’s PSUs shall become fully vested with the performance
goals and other conditions with respect to the PSUs being deemed to be met at
target performance.

 

(f)For purposes of this Section 6, transfer of the Participant’s employment from
the Company to a subsidiary of the Company, transfer among or between
subsidiaries of the Company, or transfer from a subsidiary of the Company to the
Company shall not be treated as a termination of employment.

(g)The Participant shall be responsible for any applicable withholding or other
taxes that may become due as a result of PSUs that vest as of the Participant’s
termination of employment date or thereafter.

 

7.



A PSU does not represent an equity interest in the Company and carries no voting
rights.  The Participant shall have no rights of a shareholder with respect to
the PSUs prior to the Vesting Date.

 

8.



Neither the execution and delivery hereof nor the granting of the Award
evidenced hereby shall constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or its
subsidiaries to employ the Participant for any specific period.

 

9.



Any notice required to be given hereunder to the Company shall be in
writing.  If by regular mail, any required notice shall be addressed to: CVS
Health Corporation, Attention: Senior

3

 

--------------------------------------------------------------------------------

 



Director, Executive Compensation, One CVS Drive, Woonsocket, RI 02895.  If by
electronic mail, any notice required shall be sent to:
equityadministration@cvshealth.com.

 

Any notice required to be given hereunder to the Participant shall be addressed
to such Participant at the address shown on the records of the Company, subject
to the right of either party hereafter to designate, in writing, to the other,
some other address.

 

10.



All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the ICP shall
be binding and conclusive on all persons.  In the event of any inconsistency
between the terms hereof and the provisions of the ICP, the ICP shall
govern.  Furthermore, the determination of the achievement of any performance
goals under this Agreement, and the amounts used in making such determination,
shall be in the Board of Directors’ or the Committee’s sole discretion and such
determination shall be final, binding and conclusive for all purposes and upon
all parties.  The Committee (or, if applicable, the Chief Executive Officer of
the Company) may, in its discretion, reduce or increase the amount of a
settlement otherwise to be made in connection with the PSUs to the extent
permissible under the ICP.

 

11.



The award of PSUs pursuant to this Agreement is expressly subject to and
contingent upon the requirement that the Participant shall have fully executed
and delivered to the Company the Restrictive Covenant Agreement, that may be
required and provided by the Company. The applicable agreement containing the
restrictive covenants that the Company may require in connection with this award
is hereafter referred to as the “Restrictive Covenant Agreement”.

 

If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the grant hereunder, the
Company shall provide such new Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such new Restrictive Covenant
Agreement by the deadline set forth by the Company.  If Participant is currently
subject to a Restrictive Covenant Agreement and the Company does not require
Participant to execute and deliver a new Restrictive Covenant Agreement, then by
accepting the award of PSUs, pursuant to this Agreement.  Participant affirms
his or her Restrictive Covenant Agreement and intent to be bound by the
restrictions in the Restrictive Covenant Agreement and to comply with all of its
provisions.

 

Participant agrees that failure to execute and return the new Restrictive
Covenant Agreement, if required, by the deadline set forth by the Company shall
result in the immediate and irrevocable forfeiture of the PSU Award hereunder
and any right to receive dividend equivalents or Shares with respect
thereto.  Further, if Participant violates any provision of the applicable
Restrictive Covenant Agreement, any unvested PSUs will be immediately and
irrevocably forfeited, and no payment of any kind, including Dividend
Equivalents or Shares, shall be payable with respect thereto.  This Section
shall not constitute the Company’s exclusive remedy for Participant’s violation
of the Restrictive Covenant Agreement. The Company reserves all rights to seek
all available legal or equitable remedies in the event of Participant’s
violation or threatened violation of the Restrictive Covenant Agreement,
including injunctive relief.

 

12. By accepting this Award, the Participant acknowledges that a copy of the ICP
has been made available by the Company for the Participant’s reference and
agrees to be bound by the terms and conditions set forth in this Agreement and
the ICP as in effect from time to time.

 

13. By accepting this Award, the Participant further acknowledges that the
Federal securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict the Participant’s right to trade Shares,
including, without limitation, sales of Shares acquired in connection with
PSUs.  The Participant agrees to comply with such Federal securities law

4

 

--------------------------------------------------------------------------------

 



requirements and the Company’s policies, as such laws and policies may be
amended from time to time.

 

14. The Company intends that this Agreement not violate any applicable provision
of, or result in any additional tax or penalty under, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and that to the extent
any provisions of this Agreement do not comply with Code Section 409A the
Company shall make such changes in order to comply with Code Section 409A to the
extent it considers reasonable.  In all events, the provisions of CVS Health
Corporation’s 409A Universal Definitions Document are hereby incorporated by
reference and to the extent required to avoid a violation of the applicable
rules under Section 409A by reason of Section 409A(a)(2)(B)(i) of the Code,
payment of any amounts subject to Section 409A of the Code shall be delayed
until the first business day of the seventh month immediately following the
employment termination date.  For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and the Participant, by accepting
this Award, acknowledges that the Participant shall be solely responsible for
same.

 

15. The Award subject to this PSU Agreement under the ICP shall be subject to
the terms of the Company’s Recoupment Policy as it exists from time to time,
which may require the Participant to immediately repay to the Company the value
of any pre-tax economic benefit that he or she may derive from the Award. By
accepting this Award, the Participant acknowledges that the Company’s Recoupment
Policy has been made available for the Participant’s reference.

 

16. This Agreement shall be governed by the laws of Delaware, without giving
effect to its choice of law provisions.

 

17.This Agreement shall be fully effective only upon the Participant’s formal
acceptance of the terms and conditions set forth above as required by the
Company.

 

 

By:S/ Lisa G. Bisaccia

Executive Vice President, Chief Human Resources Officer

CVS Health Corporation

 

 

5

 

--------------------------------------------------------------------------------